*423OPINION AND DECREE
The both parties to this proceeding came before the Court and agreed that the Court should take testimony and determine as to whether or not the land “AUTA-PINF was ever properly registered in the name of either Patea or Tui-Poi.
After a careful consideration of all the testimony and the records concerning the registration of this land it appears
That the land was offered for registration by Patea on March 10,1924 ;
That a notice of said offer was duly posted at the Administration Building according to practice;
That prior to the expiration of the sixty (60) day period, during which period everyone is given the opportunity to file objections to the registration, Tui-Poi came to the Registrar of Titles and made objection to the registration of the land by Patea;
That Patea agreed that the land should be registered in the name of Tui-Poi
That he accordingly registered the land in the name of Tui-Poi;
That the notice that the land had been offered for registration in the name of Tui-Poi was never posted;
That the registration of the land in the name of Patea was improper because of the objection of Tui-Poi and the agreement of Patea, and further because the matter of the objection should have either been withdrawn by Tui-Poi or the High Court should have heard the case and determined the real ownership.
And now, therefore, this 12th day of February, A.D. 1930, it is decreed that the registration, now appearing in the books of the Registrar of Titles, of the land “AUTA-PINF in the name of Tui-Poi be, and it is hereby decreed null and void; it is further decreed that the land be posted *424for the usual 60 day period as offered by the heirs of Patea for registration in the name of Patea, and that Tui-Poi may file formal objections to said registration if he so desires, and the usual procedure for registration of lands be otherwise followed in this case.